Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and 

Claim 1 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

Aydin discloses “…1. An apparatus for computing plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, comprising: (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by 
    PNG
    media_image1.png
    821
    1265
    media_image1.png
    Greyscale

at least one input interface configured for acquiring current network-specific coverage data from the plurality of communication networks;  (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

and circuitry configured for combining the current network-specific coverage data from the plurality of communication networks to provide a combination and for determining, based on the combination, plural-network coverage data indicating current network connectivity at a location in the area. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of United States Patent Application Pub. No.: US 2017/0164257 A1 to Ross that was filed in 2015 (hereinafter “Ross”). 
Aydin  is silent but Ross teaches “….2. The apparatus according to claim 1, wherein the circuitry is configured for comparing, based on the current network-specific coverage data, respective connectivity of the plurality of communication networks at the location and to select, based on comparing the respective connectivity of the plurality of communication networks, (see paragraph 17-20) a communication network for connecting the mobile communication device at the location from among the plurality of communication networks”. (see paragraph 38-40);

    PNG
    media_image3.png
    924
    988
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Ross with the disclosure of Aydin et al. since Ross teaches that a spectrum heat map can be provided to all of the avs so the avs can determine where is a connection strongest 409-415 and keep within those areas and also switch to a second network when desired along the 
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of United States Patent Application Pub. No.: US 2017/0164257 A1 to Ross that was filed in 2015 (hereinafter “Ross”). 

Aydin  is silent but Ross teaches “….3. The apparatus according to claim 1, wherein the plural-network coverage data indicates network connectivity along two or three dimensions in the area”.(see where the av 422 has a network and then a second network in area 407 and then the some uav has a mesh network 430 and then are off network at 435 on the map of FIG. 4);



    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale
 Claims 4-5 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

Aydin discloses “…4. The apparatus according to claim 1, wherein the area is a three-dimensional (3D) flight area and the mobile communication device is an unmanned aerial vehicle (UAV) guided in the 3D flight area. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)

Aydin discloses “…5. The apparatus according to claim 4, wherein the at least one input interface is configured for acquiring a result of a connectivity measurement performed by the UAV.(see paragraph 66-67 where a pilot power of the first drone is reduced and then this causes the second drone which has a high pilot power to receive a handoff of the UE terminals’; This involves user terminals providing measurements of pilot signals of neighbouring cells in known fashion, triggering a handover 
Claims 6 and 9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent Application Pub. No.: US20150336667A1 to Srivastava et al. that was filed in 2014 and is assigned to VERIZON™.
Aydin is silent but Srivastava teaches “…6. The apparatus according to claim 4, further comprising an output interface configured for automatically reporting the plural-network coverage data to an aviation control node. (See paragraph 95-99 where the drone can determine that there are gaps in the coverage and then deploy many other second drones to fill in the gaps and increase the coverage data for the subscribers by sending a number of drones to the area via the UAV platform device 230)”. 


Claims 7-8 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

Aydin discloses “…7. The apparatus according to claim 1, wherein the plurality of communication networks includes a plurality of terrestrial radio networks operated by a plurality of operators.  (See FIG. 4, where a conventional terrestrial network is shown as STD-BS)”. 
Aydin discloses “…8. The apparatus according to claim 1, wherein the plurality of communication networks includes at least one of a terrestrial radio network or a satellite network. (See FIG. 4, where a conventional terrestrial network is shown as STD-BS)”.
Srivastava teaches “…9. The apparatus according to claim 1, wherein the plural-network coverage data includes at least one of signal power, interference, an indication of a number of communication terminals per area unit, or an indication of a handover probability of handover by the mobile communication device from one network node to another network node. (see paragraph 95-99 where the drone can determine that there are gaps in the coverage and then deploy many other second drones to fill in the gaps and increase the coverage data for the subscribers by sending a number of drones to the area via the UAV platform device 230)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Srivastava with the disclosure of Aydin et al. since Srivastava teaches that a gap in coverage can be detected where the user devices can no longer receive any service due to an event.  The UAV platform computer device 230 can deploy one or more UAVs to provide communication services to remove the gap in communication.  In some implementations, 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent Application Pub. No.: US20150336667A1 to Srivastava et al. that was filed in 2014 and is assigned to VERIZON™ and in further in view of U.S. Patent No.: 8,184,594 B2 to Li that was filed in 2008 which is prior to the effective filing date of 2019.

    PNG
    media_image5.png
    961
    761
    media_image5.png
    Greyscale

 “…10. | The apparatus according to claim 9, wherein the handover probability includes at least one of: an intra-network handover probability of handover within one communication network from among the plurality of communication networks, or an inter-network handover probability of handover between different communication networks from among the plurality of communication networks..”.  (See col. 10, line 40 to col. 13, line 30) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Li with the disclosure of Aydin et al. since Li teaches that a handover procedure can be provided so a network with a highest RSRP and the best communication can be used and stored in a memory. This is the network with the highest power.   This can ensure the best probability of a handover and a least amount of drops between two communication networks. See Li at FIG. 4 and col. 10, line 1 to col. 13, line 30.    

    PNG
    media_image6.png
    960
    925
    media_image6.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in further in view of U.S. Patent No.: 8,184,594 B2 to Li that was filed in 2008 which is prior to the effective filing date of 2019.
Li teaches “…11. The apparatus according to claim 1, wherein the current network-specific coverage data is single-network coverage data determined by the network operators of the plurality of communication networks”.   (See col. 10, line 40 to col. 13, line 30 and FIG. 4 where if a handover trigger is met from a different communication network then a handover request is sent and if it is acceptable then an acknowledge signal is sent and a timer is started and information is stored relative to the candidate and then that larger RSRP is stored in block 408);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Li with the disclosure of Aydin et al. since Li teaches that a handover procedure can be provided so a network with a highest RSRP and the best communication can be used and stored in a memory. This is the network with the highest power.   This can ensure the best probability of a handover and a least amount of drops between two communication networks. See Li at FIG. 4 and col. 10, line 1 to col. 13, line 30.    


    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”).
Aydin discloses “…12. A guiding node, (see FIG. 4 and node 36 and drone manager 38 that provides service from the core telecomm network 40 to the backhaul node 36 and to the drones BS-A and BS-B and then to the user terminals UE 1-n) comprising: an input interface configured for acquiring plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone), wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B  the plural-network coverage data indicating current network connectivity at a location in the area .(see paragraph 66-67 where a pilot power of the first drone is reduced and then this causes the second drone which has a high pilot power to receive a handoff of the UE terminals’; This involves user terminals providing measurements of pilot signals of neighbouring cells in known fashion, triggering a handover request message by Drone-BS-A for the particular user terminal. It is identified that Cell ID2 (namely Drone-BS-B) which operated at a different frequency band is to be the target cell for handover, and handover is effected to the cell having Cell ID2. Once these handovers are complete, Drone-BS-A ceases providing wireless service and is directed to fly away). and being determined based on an aggregation of current network- specific coverage data from the plurality of communication networks; : (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct  and circuitry configured for performing guiding of the mobile communication device based on the acquired plural-network coverage data. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)

    PNG
    media_image4.png
    731
    624
    media_image4.png
    Greyscale
 Claims 13-15 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

Aydin discloses “…13.   The guiding node according to claim 12, wherein the mobile communication device is an unmanned aerial vehicle (UAV), and wherein the guiding node comprises an aviation control node for guiding the UAV in a three-dimensional flight area within air space. (see FIG. 3 and 4 where the drone is dispatched to an area to provide communication services from the ue1 and ue2 to the backhaul node and cell tower and the core network device via a drone manager server 38 which can pilot the drones to the area in FIG. 4 and see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
Aydin discloses “…14. A method for computing plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators, comprising: (see paragraph 67, 81 where when acquiring current network-specific coverage data from the plurality of communication networks; (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

combining the current network-specific coverage data from the plurality of communication networks to provide a combination; and
35
determining, based on the combination, plural-network coverage data indicating current network connectivity at a location in the area. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
Aydin discloses “…15. A guiding method, comprising: acquiring plural-network coverage data for connecting a mobile communication device to a communication network from among a plurality of communication networks serving an area, wherein the plurality of communication networks includes communication networks of the same standard operated by a plurality of network operators (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the , the plural-network coverage data indicating current network connectivity at a location in the area and being determined based on an aggregation of current network-specific coverage data from the plurality of communication networks; (see FIG. 6 where the drone BS A stops uplink reception and the DRONE BS B provides uplink reception and the UL user data that was on DBS A is now on DBS B in steps 1-8; see paragraph 66 where the device uses a make before break where the one drone is going to leave and provide no connection and the second drone can provide a dual connection or make a connection 
    PNG
    media_image2.png
    605
    511
    media_image2.png
    Greyscale

 and performing guiding of the mobile communication device based on the acquired plural- network coverage data. (see Fig 10 where the core network is run from the drone bs-a and the drone bs b to the user device UE1 from the backhaul node and to the core network; see  : (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668